91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael T. McDONALD, Plaintiff--Appellant,v.GEORGE MEANY CENTER FOR LABOR STUDIES, Defendant--Appellee.
No. 96-1061.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 28, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Martinsburg.  Robert Earl Maxwell, District Judge.  (CA-95-63-3)
Michael T. McDonald, Appellant Pro Se.  Grant F. Crandall, George P. Surmaitis, CRANDALL, PYLES & HAVILAND, Charleston, West Virginia, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his claim under the Americans with Disabilities Act.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, McDonald's motion for appointment of counsel is denied and we affirm on the reasoning of the district court.  McDonald v. George Meany Ctr., No. CA-95-63-3 (N.D.W.Va. Dec. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED